1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                      ***
      UNITED STATES OF AMERICA,
4
                           Plaintiff,
5                                                         2:19-cr-00207-JAD-VCF
      vs.                                                 ORDER
6     DERRICK LAWRENCE,
7                          Defendant.
8           Before the court is the Emergency Motion to Compel Discovery (ECF NO. 20).
9           Accordingly,
10          IT IS HEREBY ORDERED that any opposition to the Emergency Motion to Compel Discovery
11   (ECF NO. 20) must be filed on or before January 29, 2020.
12          IT IS FURTHER ORDERED that a hearing on the Emergency Motion to Compel Discovery (ECF
13   NO. 20) is scheduled for 10:00 AM, February 6, 2020, in Courtroom 3D.
14          The U.S. Marshal is directed to transport defendant to and from the hearing.
15          DATED this 22nd day of January, 2020.
                                                                 _________________________
16
                                                                 CAM FERENBACH
17                                                               UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25
